Exhibit 21.01 DOMESTIC SUBSIDIARIES American Shale Oil Corporation (DE) American Shale Oil, LLC (DE), Assumed Name in TX: AMSO, LLC AMSO Holdings I, Inc. (DE) AMSO Holdings, LLC (DE) Evergreen Gas & Electric, LLC (DE) Genie Energy International Corporation (DE) Genie Mongolia, Inc. (DE) Genie Oil and Gas, Inc. (DE) IDT Energy, Inc. (DE) Residents Energy, LLC(NY) North American Energy, Inc. (DE) Trupro Energy, LLC (CT) Virtual Power Hedging, LLC (DE) FOREIGN SUBSIDIARIES Name Country of Formation Genie Dutch Holdings B.V. Netherlands Genie Energie B.V. Netherlands Genie Energy International (Genie Energy International is a registered trade name) Netherlands Genie Energy Israel Ltd. Genie IP B.V. Genie Israel Oil & Gas Ltd. Genie Mongolia B.V. Israel Energy Initiatives Ltd. Israel Netherlands Israel Netherlands Israel
